DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claim 8 “A physical article of manufacture including one or more tangible computer-readable storage media” is interpreted in view of the specification, paragraph [0066].  Wherein storage media “include one or more types of computer-readable storage media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth” and is deemed statutory under 35 USC 101.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

There are discrepancies between the present claims, filed 04/07/2021 and the immediate prior version, filed 07/30/2020, which is construed to be a typographical error.

The application has been amended as follows: 

Please amend claims 3, 7 and 8 as follows:

3. (Currently Amended) The computer-implemented method of claim 2, wherein the distance metrics between the pair of vector representations includes distance between extracted keyword phrases as one of cosine distance and Euclidian distance.

7. (Currently Amended) The computer-implemented method of claim 6, further comprising generating point-wise mutual information (pmi) for each cell in the co-occurrence matrix of extracted keyword phrase to context words as:

    PNG
    media_image1.png
    54
    179
    media_image1.png
    Greyscale


8. (Currently Amended) A physical article of manufacture including one or more tangible computer-readable storage media, encoding computer- executable instructions for executing on a computer system a computer process, the computer process comprising: 
crawling a plurality of web pages to collect textual information about a plurality of companies; generating other textual descriptions based on data from secondary sources associated with each of the plurality of companies; combining the textual information with the other textual descriptions to form a corpus of documents that describes the plurality of companies; extracting keyword phrases and topics from the corpus of documents, the topics being associated with the extracted keyword phrases or a portion of the extracted keyword phrases; 
applying a term-frequency (TF) - inverse-document-frequency (IDF) (TF-IDF) transformation to each of the extracted keyword phrases to generate a respective plurality of TF-IDF vectors; determining a strength of each topic based on a number of extracted keyword phrases associated with that respective topic, determining an edge weight based on a linkage of the topic with an associated 
applying a representation learning technique to the plurality of TF-IDF vectors and the relevance scores to generalize each respective company into at least one of a plurality of topic spaces; segmenting the plurality of companies into clusters by applying a clustering technique to the extracted keyword phrases for each respective company or to the plurality of topic spaces; and providing visualization of the clusters of companies with respective business tags.

Allowable Subject Matter
Claims 1-20 are allowed.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art on the record doesn’t teach the present claims as amended therein.
Please note a new art of Wong et al (US 6128613), which teaches an analogous technique for the keyword extraction.




A thorough search for prior art in the EAST database and on domains (NPL-ACM -IEEE and http://scholar.google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in each of the independent claims.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	April 12, 2021